Title: Enclosure: James McHenry to Henry Knox, [19 August 1798]
From: McHenry, James,Hamilton, Alexander
To: Knox, Henry



Sir

An answer to your letter of the 5th instant has been delayed by some degree of ill health on my part.
The general disposition it marks accords with the patriotic sentiments you have so consistently manifested. It is extremely regretted that any circumstance should induce you to hesitate about the acceptance of an appointment in which it is not to be doubted your services would be eminently useful.
The paragraph of my former letter which you quote explains to you my conception of the relative ranks of the Generals in question as resulting from the order of the nominations & appointments. This conception however cannot affect the claim of either, if there be any subsisting binding rule in our military code which will arrange the priority of Rank between Officers nominated on the same day according to their relative stations in the late army. This will naturally be the subject of some future decision in some proper mode. It is not understood that there has been any formal appeal of the rule to which you allude.
It remains then for you to determine whether you will or not accept the appointment with the reservation of a claim to the benefit of that Rule.
With great &c.
